 



(AMERICAN COMMERCIAL LINES LOGO) [c03632c0363200.gif]
2006 Executive
Annual Incentive Plan
March 2006

 



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c03632c0363200.gif]
2006 Executive Annual Incentive Plan
The performance goals for 2006 are based on the 2006 business plan approved by
the Board of Directors. These goals reflect the Board of Directors and CEO’s
expectations for performance and accountability of the leadership team.
For 2006, the goals will be comprised of six measures which are listed below
with the weighting:

  •   Financial Objectives: 70%

  –   EPS: 40%     –   EBITDA: 30%

  •   Business Objectives: 20%

  –   Safety: 10%     –   SG&A: 5%     –   Working Capital: 5%

  •   Personal Business Goal: 10%

Three performance levels have been established for each measure, with a
corresponding percentage of the target award opportunity.

  •   Minimum performance (80% obtainment) pays 50% of the target award
opportunity.     •   Expected performance (100% obtainment) pays 100% of the
target award opportunity.     •   Superior performance (120% obtainment) pays
150% of the target award opportunity.

Some incentive can still be earned if you are close to, but fall short of the
goals. Also, higher incentives may be earned if goals are exceeded. Therefore,
if actual performance falls between any of the defined levels, the award
opportunities will be calculated proportionately.
2006 Performance Goals Definitions
Financial Measures — 70%
     Earnings Per Share (EPS — 40% weighting)

  •   The definition of EPS is net income divided by the number of shares
outstanding. EPS is the most common way that public companies are measured.

     Earnings before interest, taxes, depreciation, and amortization (EBITDA —
30% weighting)

  •   EBITDA is a commonly used measure of cash flow from operations. Cash flow
is critical to our company in order for us to meet our debt covenants, make
capital investments, pay the interest on our debt, and begin to pay down our
debt. Depreciation and amortization are expenses of the business that relate to
past investments (i.e., the purchase of barges). Therefore, to determine how
much cash is available, we add these expenses back to our operating earnings.

2



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c03632c0363200.gif]
2006 Performance Goals Definitions Continued
Business Objectives — 20%
A portion of the incentive opportunity will be determined by performance on key
measures of strategy, operations, or people. For 2006, given we are in a goal
development transition year as a Company, we have provided targets and measures
for Safety, SG&A and Working Capital.
     Safety (10% weighting)

  •   It is critical that we continue to provide a safe environment for all
employees. In 2005, we experienced a unique level of performance with an
incident rate of 2.19. We will continue to work toward similar positive results
in 2006. However, we have elected to leave the target goal at 2.5 due to the
potential increase of exposure resulting from more aggressive production turns.
Safety will be measured by the incident rate which is defined as the number of
recordable injuries × 200,000 divided by the number of employee hours worked.

     Selling, General, & Administrative (SG&A — 5% weighting))

  •   This expense category is disclosed in the Company financial statements and
will be measured as a percent of total revenue. It represents our need to be
more efficient and to improve our profit margins.

     Working Capital (5% weighting)

  •   By managing our working capital, we generate cash to help pay down debt
and pay for investments. Working capital is measured by adding accounts
receivable + inventory minus accounts payable divided by revenue.

Personal Business Goal — 10%

  •   Each individual will select a goal from their 2006 department goals which
must be agreed upon between the individual and Supervisor and approved by the
Compensation Committee. There is no minimum threshold of achievement for this
goal. The individual must achieve a performance level of “expected” to receive a
payout. If the goal is exceeded, a percentage level of achievement equal to that
achieved by the Financial Measures will be awarded, if it is higher.

3



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c03632c0363200.gif]
Plan Administration
Eligibility Criteria

  •   Full-time salaried senior executive employees identified by the
Compensation Committee     •   Hire date on or before September 30, 2006     •  
Employed by ACL or one of its subsidiaries at time the incentive awards are paid
    •   Individual performance rated at a satisfactory level or higher

Award Calculations
The awards will be calculated based on the following formula:
     Actual Base Salary Earnings × Target Award Opportunity × Performance Score
for Each Goal
Actual base salary earnings are the base compensation earned from January 1
through December 31. The overall performance score is the scores for each of the
financial, business and personal objectives multiplied by their weighting and
added together.
Timing of Payment
Earned disbursement of the 2006 Bonus amounts will occur after the 2006
financial results have been tabulated, E&Y has finished their audit and the
Audit Committee has signed-off on the results of the audit; estimated to be
early February, 2007. Also, all payments must be approved in advance by the
Compensation Committee of the Board of Directors. In all events, bonus amounts
will be paid no later than December 31, 2007 with respect to the 2006 bonus
program
Administration
The Compensation Committee of the Board of Directors has the full power,
authority and discretion to construe, interpret and administer this bonus
program. The Compensation Committee may delegate this authority to any
appropriate person or persons and such delegates shall have all the powers the
Compensation Committee would have if it had acted itself. As a condition of
eligibility to participate in this bonus program, a participant must accept that
all determinations of the Compensation Committee or any of its delegates will be
final, conclusive and binding.
Amendment
The Compensation Committee, in its sole discretion, may, at any time with or
without notice, amend, modify, suspend or terminate this bonus program,
including the right to suspend or eliminate some or all payments under this
bonus program at any time.

4



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c03632c0363200.gif]
Assignment
Payments under this bonus program may not be assigned or alienated.
Applicable Law
This document shall be governed by the laws of the State of Indiana.
No Employment Rights
Nothing contained in this bonus program shall be construed as a contract of
employment between ACL or its subsidiaries and a participant or as a right of
any participant to be continued in the employment of ACL or its subsidiaries, or
as a limitation of the right of ACL or its subsidiaries to discharge any of its
employees with or without cause.

5